Rosenberry, J.
We have stated very briefly and in bare outline the nature of the questions litigated in this action. To state the matters in detail would require a long opinion which would serve no useful purpose. Two principal questions are presented upon this appeal:
First. Are the findings of tile trial court sustained by the evidence ?
Second. Did the trial court, in disposing of the matter, apply correct principles of law?
In regard to the mismanagement and malfeasance in office of the claimant, it should be said that the estate of J. Clinton Austin suffered no financial loss, it being claimed that this happy result is due to the increasing value of the properties upon which securities were taken.. Whether it be that or that the loans were providently made, the fact remains that no financial loss was sustained. We have carefully reviewed the evidence and the arguments of counsel, and it is considered that the evidence fully sustains the finding made by the trial court.
The trial court also so applied the correct principles of law. While the relation of the claimant to J. Clinton Austin was not that of father and son so that the presumption that the services were gratuitous does not apply to its full extent, nevertheless the relation was of such a character that *269the court very properly scrutinized the evidence closely in determining whether or not there was an implied promise to pay. The evidence fttlly sustains the conclusion of the court that the services were rendered without expectation of payment and therefore gratuitously, and that when the properties were turned over to him for management and supervision it was upon the express understanding that he should receive no compensation excepting that which he derived from third parties by way of commission.
We are also of the opinion that the conclusion of the trial court that the services rendered were of such a character, including, as they did, the making of many improvident investments and the conversion of funds in his hands as trustee, that claimant was estopped from making a claim for services rendered by him, is fully justified. He dealt with the trust funds as his own, used them in numerous cases for his own advantage, and while he was not required to account for any profits made by him, he certainly is in no position to claim compensation.
By the Court. — Judgment affirmed.